DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/03/2021 amending claims 24, 33, and 34, cancelling claims 27, 28, 40, 42, and introducing new claims 44-60 has been entered.

Allowable Subject Matter
Claims 24, 29-36, 38-39, 41 and 43-60 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 24 and 34, although Licare (US Pat. Pub. 20160073819), Hosoda et al (JPH01312374A), Zhao et al. (US Pat. Pub. 20170035236), and Donselman et al. (US Pat. 5577393) teach aspects of the applicants invention, as detailed in the 01/11/2021 Final rejection, the prior art does not teach or reasonably suggest the combination of limitations of the amended independent claims. Particularly the prior art does not disclose wherein said beverage brewer “within a central portion or around a perimeter of the helical evaporator coil so as to drive the brewed beverage radially against loops of the helical evaporator coil”.  Because of this claims 24 and claim 34 and found allowable, and dependent claims 29-33, 35-36, 38-39, 41 and 43-60 are found allowable due to their dependence on claims 24 and claim 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761